Name: Commission Regulation (EEC) No 3742/91 of 20 December 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/3321 . 12. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3742/91 of 20 December 1991 fixing the import levies on frozen sheepmeat and goatmeat which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 , the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; whereas a special levy may be fixed for products origin ­ ating in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 10 thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 3013/89, a levy is applicable to the products falling within CN codes 0204 30 00, 0204 41 00, 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00 , 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 listed in Annex II to that Regulation ; Whereas, pursuant to Article 12 of Regulation (EEC) No 3013/89, the levy on frozen carcases and halfcarcases is to be equal to the difference between : (a) the basic price multiplied by a coefficient representing the relationship existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question, presented in the same ' form, and the average price of fresh and chilled sheep carcases, and (b) the Community free-at-frontier offer price for the said frozen meat ; Whereas the seasonally-adjusted basic price for the 1992 marketing year is fixed in Article 2 of Council Regulation (EEC) No 1742/91 (3) ; whereas the coefficient referred to in Article 12 (3) (a) of Regulation (EEC) No 3013/89 is fixed in Article 2 (2) of Regulation (EEC) No 2668/80 (4), as amended by Regulation (EEC) No 3939/87 (5) ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regards quality and quantity, recorded over the period from the 21st day of the preceding month to the 20th day of the month during Whereas the levy on the meat falling within CN codes 0204 30 00, 0204 41 00 , 0204 42 10, 0204 42 30 , 0204 42 50, 0204 42 90 , 0204 43 00 , 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 listed in Annex II to Regulation (EEC) No 3013/89 is to be equal to the levy determined for frozen carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coeffi ­ cients are fixed in Annex II to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arrangements made by the Community with certain non-member countries ; Whereas Council Regulation (EEC) No 715/90 (6), as last amended by Regulation (EEC) No 523/91 Q, lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories :(') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 41 . (3) OJ No L 163, 26. 6 . 1991 , p. 42. (6) OJ No L 84, 30 . 3 . 1990, p. 85. 0 OJ No L 58, 5 . 3 . 1991 , p. 1 . (4) OJ No L 276, 20. 10 . 1980, p . 39 . O OJ No L 373, 31 . 12. 1987, p . 1 . No L 352/34 Official Journal of the European Communities 21 . 12. 91 Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 164, 24. 6 . 1985, p . 1 . (2) OJ No L 201 , 31 . 7. 1990, p . 9 . 21 . 12. 91 Official Journal of the European Communities No L 352/35 ANNEX to the Commission Regulation of 20 December 1991 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 1 from 6 to 12 January 1992 Week No 2 from 13 to 19 January 1992 Week No 3 from 20 to 26 January 1992 Week No 4 from 27 January to 2 February 1992 0204 30 00 0204 41 00 0204 42 10 184,128 184,128 128,890 190,360 190,360 133,252 197,793 197,793 138,455 202,743 202,743 141,920 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 202,541 239,366 239,366 335,113 184,128 128,890 209,396 247,468 247,468 346,455 190,360 133,252 217,572 257,131 257,131 359,983 197,793 138,455 223,017 263,566 263,566 368,992 202,743 141,920 0204 50 55 0204 50 59 0204 50 71 0204 50 79 202,541 239,366 239,366 335,113 209,396 247,468 247,468 346,455 217,572 257,131 257,131 359,983 223,017 263,566 263,566 368,992 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89 , (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90.